Detailed Action

1.	This Office Action is responsive to the Amendment filed 12/13/2021.  Claims 1, 10, 11 and 19 have been amended.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,764,116 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

3.	An examiner’s amendment (to fix some typo errors, missing spaces between words) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 1. (Currently Amended) A system for troubleshooting a network, the system comprising:
a processing system including a processor; and 
memory coupled with the processing system, the memory storing executable instructions that when executed by the processing system cause the processing system to effectuate operations comprising: 
receiving a query, wherein the query identifies one or more problems in the network; 
retrieving contextual information and problem information, associated with the one or more problems, from a knowledge base; 
generating a first recommendation list comprising one or more recommendations, wherein each of the one or more recommendations comprises the contextual information or the problem information and at least one course of action; 
receiving a selection of a recommendation from the first recommendation list resulting in a selected recommendation; 
updating the knowledge base to include information associated with the selection of the recommendation; and 
generating, in response to a further query, a second recommendation list comprising one or more further recommendations that include further contextual information or further problem information retrieved from the knowledge base.

Claim 10. (Currently Amended) A method for troubleshooting a network, the method comprising: 
receiving, by a processing system including a processor, a query, wherein the query identifies one or more problems in the network; 
retrieving, by the processing system, contextual information and problem  information, associated with the one or more problems, from a knowledge base; 
generating, by the processing system, a first recommendation list comprising one or more recommendations, wherein each of the one or more recommendations comprises the contextual information or the problem information and at least one course of action; 
receiving, by the processing system, a selection of a recommendation from the  first recommendation list resulting in a selected recommendation; 
updating, by the processing system, the knowledge base to include information associated with the selection of the recommendation; and 
generating, by the processing system, in response to a further query, a second recommendation list comprising one or more further recommendations that include further contextual information or further problem information retrieved from the knowledge base.


5.	Claims 1-20 are allowed.


	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art ANEROUSIS et al. (US 2014/0244816 A1) teaches server management actions for resolving problems associated with one or more nodes in information technology infrastructure.  For example, when the server action management system 106 receives a new problem/trouble ticket 124 associated with one or more information systems 102, the server action management system 106 utilizes these components to exploit the data (e.g., various descriptor information, ticket data, and system management tools/solutions) that already exists in database system(s) 104 to recommend diagnoses, remedial actions, and/or automation solutions to solve the problem identified in the problem ticket 124 (paragraph [0028]).
	Prior Art MANCHADA et al. (US 2021/0182709 A1) teaches a method and system for extracting contextual information from a knowledge base, wherein the system analyses the user query based on a plurality of predefined parameters to determine sufficiency of information comprised in the user query.  Then maps using a sufficiency of information determined in the user query and a ranking score of one or more knowledge articles associated with the trained knowledge base (paragraph [0055]).
	Prior Art Cheston et al. (US 2005/0081079 A1) teaches a method and system to perform diagnostic processing in response to identified system problems and enabling the system to generate a trouble ticket containing machine and problem-specific information.  The method further includes forwarding the trouble ticket to an external server which responds with a unique identifier tied logically to the trouble ticket (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and computer-readable storage medium to perform the steps of: receiving a query, wherein the query identifies one or more problems in the 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441